DETAILED ACTION
This action is responsive to the application No. 16/510,279 filed on July 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/19/2021 responding to the Office action mailed on 11/19/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-10, 12-18, 20, and newly added claim 21.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under U.S.C. 103 as obvious over Huang (US 2019/0131428).

Regarding Claim 13, Huang (see, e.g., Figs. 1-11), teaches a semiconductor structure 100, comprising:
a base substrate 102 (see, e.g., par. 0019);
a plurality of fin structures 106 formed on a top surface of the base substrate 102 (see, e.g., par. 0020);
a first dielectric layer 121 formed on the base substrate 102 (see, e.g., par. 0027);
a plurality of first isolation structures 122 formed in the first dielectric layer 121 (see, e.g., pars. 0027, 0030),
wherein:
106, each first isolation structure 122 of the plurality of first isolation structures 122 has a top dimension smaller than a bottom dimension (see, e.g., par. 0030);
a plurality of dummy gate openings formed in the first dielectric layer 121 on both sides of each first isolation structure 122, wherein the plurality of dummy gate openings exposes sidewall surfaces of the plurality of first isolation structures 122 (see, e.g., par. 0031); and
a plurality of gate structures 123X/Y formed in the plurality of dummy gate openings, wherein each of the plurality of first isolation structures 122 has a top higher than a top surface of the plurality of gate structures 123X/Y (see, e.g., pars. 0031-0032).

In reference to the claimed process steps of “a plurality of dummy gate openings formed in the first dielectric layer on both sides of each first isolation structure, wherein the plurality of dummy gate openings exposes sidewall surfaces of the plurality of first isolation structures” this is considered an intermediate method step that does not affect the structure of the final device.
Note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).
As to the grounds of rejection under section 103, see MPEP §2113 which discusses the handling of “product by process” claims and recommends the alternative (§ 102/§ 103) grounds of rejection.
Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding Claim 14, Huang teaches all aspects of claim 13.  Huang (see, e.g., Figs. 1-11), teaches that- 26 -Attorney Docket No.: 00158.0638.OOUSClient Ref. No.: 2018-00198-SH-US an angle between a sidewall surface and a bottom surface of each first isolation structure 122 of the plurality of first isolation structures 122 is in a range of approximately 60[Symbol font/0xB0] to 90[Symbol font/0xB0] (see, e.g., par. 0030).  

Regarding Claim 15, Huang teaches all aspects of claim 14.  Huang does not teach that:
along the width direction of the plurality of fin structures, the top dimension of the first isolation structure is in a range of approximately 30 nm to 50 nm (see, e.g., par. 0079);
along the width direction of the plurality of fin structures, the bottom dimension of the first isolation structure is in a range of approximately 70 nm to 90 nm.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed top and bottom dimensions of the first isolation structure, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed dimensions in Huang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 

Regarding Claim 16, Huang teaches all aspects of claim 13.  Huang (see, e.g., Figs. 1-11), teaches that the plurality of first isolation structures 122 are made of a material including silicon carbide, silicon oxynitride, silicon nitride, or silicon oxycarbide (see, e.g., par. 0030).  

Regarding Claim 17, Huang teaches all aspects of claim 13.  Huang is silent with respect to the claim limitation that a minimum distance from a sidewall of a first isolation structure to a sidewall of an adjacent fin structure is a range of approximately 20 nm to 40 nm.
See also the comments stated above in claim 15 regarding dimensions which are considered repeated here.

Regarding Claim 18, Huang teaches all aspects of claim 13.  Huang (see, e.g., Figs. 1-11), teaches, further including:
108 formed on the top surface of the base substrate 102, wherein the second isolation structure 108 partially covers the sidewall surfaces of the plurality of fin structures 106,- 27 -Attorney Docket No.: 00158.0638.OOUSClient Ref. No.: 2018-00198-SH-US and
a top surface of the second isolation structure 108 is lower than the top surfaces of the plurality of fin structures 106 (see, e.g., par. 0023).  

Regarding Claim 20, Huang teaches all aspects of claim 13.  Huang (see, e.g., Figs. 1-11), teaches that:
the plurality of gate structures 123 includes a gate dielectric layer 123A and a gate electrode layer 123B formed on the gate dielectric layer 123A,
wherein:
the gate dielectric layer 123A is made of a material including HfO2, La203, HfSiON, HfAlO2, ZrO2, Al203, or HfSiO4 (see, e.g., par. 0031); and
the gate electrode layer 123B is made of a material including Al, Cu, Ag, Au, Ni, Ti, W, WN, or WSi (see, e.g., par. 0031).

Regarding Claim 21, Huang teaches all aspects of claim 13.  Huang (see, e.g., Figs. 1-11), teaches, further including:
a second isolation structure 108 on the top surface of the base substrate 102,
wherein:
the second isolation structure 108 partially covers the sidewall surfaces of the plurality of fin structures 106,- 27 -Attorney Docket No.: 00158.0638.OOUSClient Ref. No.: 2018-00198-SH-US and a top surface of the second isolation structure 108 is lower than the top surfaces of the plurality of fin structures 106 (see, e.g., par. 0023), and
the plurality of first isolation structures 122 are formed directly on the second isolation structure 108 (see, e.g., par. 0029)  

Allowable Subject Matter
Claims 1-10 and 12 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 13 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814